


Exhibit 10-90


CHANGE-IN-CONTROL SEVERANCE AGREEMENT


This CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of __________________, 2014 (the “Effective Date”) between DTE Energy Company, a
Michigan corporation (the “Company”), and ___________________ (the “Executive”).


RECITALS


A.    The Executive is an executive or a key employee of the Company or one or
more of its Subsidiaries and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company.


B.    The Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change-in-Control exists and that potential
employment uncertainty resulting from a Change-in-Control may distract
management from conducting the Company’s business or cause management employees
to leave the Company’s employ.


C.    The Company wants to provide security to its senior executives and key
employees to enable them to discharge their duties during the consideration and
consummation of a Change-in-Control in order to preserve the value of the
Company for its shareholders.


In consideration of these objectives, the Company and the Executive agree as
follows:


1.    Term of Agreement. The term of this Agreement (the “Term”) begins on the
Effective Date and ends on the earlier of:


(a)    the later of:


(1)    the Agreement Expiration Date; or


(2)    the last day of the Severance Period.
or


(b)    the date prior to a Change-in-Control on which the Executive ceases for
any reason to be an employee of the Company and any Subsidiary. For purposes of
this Section 1(b), the Executive does not cease to be an employee of the Company
and any Subsidiary if the Executive’s employment is transferred between the
Company and any Subsidiary, or among any Subsidiaries.


2.    Right to Receive Severance Benefits. The Executive will become entitled to
the severance benefits provided under this Agreement if the Executive’s
employment is terminated because of a Qualifying Termination.



FORM APPROVED 02.05.2014
Organization and Compensation Committee

--------------------------------------------------------------------------------




3.    Severance Benefits.


(a)    The Severance Benefits payable under this Agreement are all of the
following:


(1)    A lump sum payment equal to the sum of:


(A)    Base Pay; plus


(B)    the greater of:


(i)    the Annual Bonus for the year in which the Change-in-Control occurs; or


(ii)    the Annual Bonus for the year in which the Termination Date occurs,


in either case based on the assumption that target performance goals for the
applicable year would be met and the Executive was employed for the entire year
or until any later date required to receive the payment.


(2)    A lump sum payment equal to:


(A)    the greater of:


(i)    the Annual Bonus for the year in which the Change-in-Control occurs; or


(ii)    the Annual Bonus for the year in which the Termination Date occurs,


in either case calculated based on the assumption that target performance goals
for the applicable year would be met and the Executive was employed for the
entire year or until any later date required to receive such payment,


(B)    multiplied by the following fraction:


(i)    the numerator is the number of days prior to the Executive’s Termination
Date during the calendar year in which the Termination Date occurs; and


(ii)    the denominator is 365,


(C)    then reduced by the Annual Bonus for the year in which the Termination
Date occurs that is payable to the Executive under the terms of the Annual Plan
because the Executive has attained age 55 and completed 10 years of service with
the Company and all Subsidiaries.



2

--------------------------------------------------------------------------------




(3)    For Welfare Benefits provided to the Executive immediately prior to the
Executive’s Termination Date (or, if greater, immediately prior to reduction,
termination, or denial), a lump sum payment equal to the present value of the
cost of coverage for the Benefit Continuation Period. The cost of coverage will
be determined at rates in effect as of the Termination Date. The present value
of the cost will be determined using an interest rate equal to the composite
prime rate in effect as of the Termination Date in the Northeast Edition of The
Wall Street Journal.


(4)    Additional age, service, and compensation credit for the length of the
Benefit Continuation Period for determining the Executive’s benefits under the
following plans (or any successors to these plans):


(A)    DTE Energy Company Supplemental Retirement Plan; and


(B)    DTE Energy Company Executive Supplemental Retirement Plan (including the
Management Supplemental Benefit Plan, if applicable to the Executive).


If the Executive’s Qualifying Termination was for Good Reason as described in
Section 18(m)(4), the Executive’s benefits under the above plans will be the
greater of the Executive benefits under the terms of the plans as of the
Executive’s Termination Date or before the termination, denial, or material
reduction.


(5)    Outplacement services by a firm selected by the Executive, at a cost to
the Company in an amount up to 15% of the Executive’s Base Pay. No payments by
the Company for outplacement services will be made after December 31st of the
calendar year following the calendar year including the Termination Date.




4.    Timing of Payments.


(a)    Payments under the following Sections will be paid on the later of 60
days after the Executive’s Termination Date or any later date required by Code
Section 409A or any other law:


(1)    Section 3(a)(1);


(2)    Section 3(a)(2);


(3)    Section 3(a)(3); and


(4)    Section 3(a)(6)


(b)    Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that the Company is
required to withhold under any law or government regulation or ruling.



3

--------------------------------------------------------------------------------




(c)    Interest. If the Company fails to make any payment or provide any benefit
required to be made or provided under this Agreement on a timely basis, the
Company will pay interest on the amount or value at an annualized rate of
interest equal to the composite prime rate as quoted from time to time during
the relevant period in the Northeast Edition of The Wall Street Journal. The
interest is payable as it accrues on demand, but the Company is not required to
pay interest more frequently than monthly. Any change in the prime rate will be
effective on and as of the date of the change.


5.    Non-Duplication of Severance Benefits.


(a)    Qualifying Termination During Concurrent Severance Periods. If the
Executive experiences a Qualifying Termination when two or more Severance
Periods are running concurrently (because two or more Changes-in-Control have
occurred), the Executive will have a Qualifying Termination with respect to each
Severance Period. A determination of the payments and benefits to be provided
under the Agreement will be made for each Qualifying Termination. However, the
Executive will receive only:


(1)    the greatest lump sum payment under Section 3(a)(1) payable for any
Qualifying Termination;


(2)    the greatest lump sum payment under Section 3(a)(2) for any Qualifying
Termination;


(3)    the greatest lump sum payment under Section 3(a)(3) for any Qualifying
Termination; and


(4)    the greatest benefits under Section 3(a)(4) for any Qualifying
Termination.


(b)    Effect on Other Employee Benefits. The Executive’s Qualifying Termination
will not affect any rights the Executive may have under any agreement, policy,
plan, program or arrangement of the Company or Subsidiary providing Employee
Benefits (other than Severance Pay), which rights are governed by the terms of
the agreement, policy, plan, program or arrangement. The benefits received by an
Executive under this Agreement because of a Qualifying Termination supersede and
are in lieu of any other Severance Pay to which the Executive may be entitled.


6.    Mitigation. The Company acknowledges that it will be difficult and may be
impossible for the Executive to find reasonably comparable employment following
the Termination Date. Accordingly, the Company acknowledges that payment of the
severance compensation by the Company to the Executive under this Agreement is
reasonable. The Executive is not required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise. No
profits, income, earnings or other benefits from any source will create any
mitigation, offset, reduction or other obligation on the part of the Executive,
except as may have been otherwise paid to the Executive by the Company or a
Subsidiary in connection with or in consideration of Executive’s release and
settlement of any claims arising out of the Executive’s employment or the
termination of the Executive’s employment.



4

--------------------------------------------------------------------------------




7.    Arbitration; Legal Fees and Expenses.


(a)    Except for legal proceedings brought by the Executive or the Company for
injunctive relief, any dispute or claim involving this Agreement will be
submitted to final and binding arbitration. The arbitration will take place in
Oakland County, Michigan before a single neutral arbitrator under the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. The arbitrator will issue a written opinion
and will not have authority to render an award beyond the scope and specific
terms of this Agreement. Judgment upon the arbitrator’s award may be entered in
any court of competent jurisdiction. Any demand for arbitration must be made
within 30 days of when the party knew or should have known of the alleged
dispute or claim. Failure to timely demand arbitration makes the dispute or
claim non-arbitrable. The Executive and the Company expressly waive their rights
to institute or prosecute any lawsuits or other court proceedings and waive
their right to a jury trial, except for the legal proceedings excluded above.


(b)    It is the intent of the Company that the Executive not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement because the
legal fees and related expenses would substantially detract from the benefits
intended to be extended to the Executive under this Agreement.


(c)    If it appears to the Executive that the Company has failed to comply with
any of its obligations under this Agreement or if the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive under this Agreement, the Company irrevocably authorizes the
Executive to retain counsel of Executive’s choice, at the expense of the Company
as provided in this Section 7, to advise and represent the Executive in
connection with any interpretation, enforcement or defense of the Executive’s
rights under this Agreement.


(d)    The Executive may pursue any legal defense of the Executive’s rights
under this Agreement whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.


(e)    Whether or not the Executive prevails in connection with any defense of
the Executive’s rights under this Agreement, the Company will pay and be solely
financially responsible for reasonable hourly attorneys’ fees and related fees
and expenses incurred by the Executive under this Section 7, but only if the
arbitrator determines the Executive’s claim was brought in good faith and was
not frivolous. If the Executive’s request for injunctive relief is denied and
the Executive does not timely demand arbitration for the dispute or claim
underlying the Executive’s request for injunctive relief, the Executive’s
request for injunctive relief is deemed to be frivolous and not brought in good
faith for purposes of this Section 7(e).


(f)    The Company’s payment of the Executive’s legal fees and expenses under
this Section 7 following termination of the Executive’s employment (whether or
not in a

5

--------------------------------------------------------------------------------




Qualifying Termination) will be made during the first calendar year beginning
after the date the Executive’s employment terminated.


8.    Survival of Rights and Obligations. The rights and obligations of the
Executive and the Company under the following Sections will survive the
termination or expiration of this Agreement and the termination of the
Executive’s employment after a Change-in-Control for any reason:


(a)    Section 3 (Severance Benefits);


(b)    Section 4 (Timing of Payments);


(c)    Section 5 (Non-Duplication of Severance Benefits);


(d)    Section 6 (Mitigation); and


(e)    Section 7 (Legal Fees).


9.    Confidential Information; Non-Disparagement; Non-Solicitation; Competitive
Activity.


(a)    Confidential Information. At all times following the Termination Date,
the Executive will not, without the prior written consent of the Company, either
directly or indirectly use, appropriate, or disseminate, disclose, or
communicate to any person or entity any confidential information of the Company
or any Subsidiary that is now known or later becomes known to the Executive
because of the Executive’s employment with the Company or any Subsidiary, unless
the disclosure is required by a valid subpoena or order issued by a court or
governmental body.


(1)    For purposes of this Section 9(a), “confidential information” is any
confidential, proprietary, or trade secret information, including concepts,
ideas, information, and materials related to the Company or any Subsidiary,
customer records, customer lists, economic and financial analyses, financial
data, customer contracts, marketing plans, notes, memoranda, lists, books,
correspondence, manuals, reports or research, whether developed by the Company
or a Subsidiary or developed by the Executive while employed by the Company or a
Subsidiary.


(2)    This Section 9(a) does not apply to any confidential information that
becomes publicly disseminated by means other than a breach of this provision.


(b)    Non-Disparagement. The Executive will not make any verbal or written
comments to any third party that are defamatory, disparaging, or critical of the
Company or any Subsidiary or its products, management, employees, officers or
operations or that would otherwise adversely affect the finances or business
reputation of the Company or any Subsidiary.


(c)    Non-Solicitation.



6

--------------------------------------------------------------------------------




(1)    For a period of two years after the Termination Date, the Executive will
not solicit, divert, take away, or attempt to take away any customer of the
Company or any Subsidiary or the business of any customer of the Company or any
Subsidiary.


(A)    A “customer” of the Company or any Subsidiary is any person or other
entity to which the Company or any Subsidiary has sold services or products
during the 24-month period immediately preceding the Termination Date, any
person or other entity that the Company or any Subsidiary is in the process of
selling services or products, or any person or other entity to which the Company
or any Subsidiary has submitted or is in the process of submitting a bid to sell
services or products.


(2)    For a period of two years after the Termination Date, the Executive will
not solicit, attempt to employ, or employ any individual who is an employee,
consultant, or agent of the Company or any Subsidiary.


(d)    Competitive Activity. For a period of one year following the Termination
Date, the Executive will not engage in any Competitive Activity.


10.    Employment Rights. Nothing in this Agreement creates any right or duty on
the part of the Company or the Executive to have the Executive remain in the
employment of the Company or any Subsidiary prior to or following any
Change-in-Control.


11.    Successors and Binding Agreement.


(a)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform it if the succession had not taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company by purchase, merger, consolidation, reorganization or otherwise, with
the successor thereafter deemed to be the “Company” for the purposes of this
Agreement. Other than as permitted under this Section 11(a), this Agreement is
not assignable, transferable or delegable by the Company.


(b)    This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.


(c)    This Agreement is personal in nature and neither of the parties may,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
11(a) and 11(b). The Executive’s right to receive payments under the Agreement
is not assignable, transferable or delegable, including by pledge, creation of a
security interest, or otherwise, other than by a transfer by Executive’s will or
by the laws of descent and distribution. If any assignment or transfer

7

--------------------------------------------------------------------------------




not permitted by this Section 11(c) is attempted, the Company will have no
liability to pay any amount attempted to be assigned, transferred or delegated.


12.    Notices.


(a)    All communications, including notices, consents, requests or approvals,
required or permitted to be given under this Agreement must be in writing.


(b)    All notices must be provided by:


(1)    hand delivery (deemed provided when delivered);


(2)    electronic facsimile transmission, with verbal confirmation of receipt
(deemed provided when transmitted);


(3)    United States registered or certified mail, return receipt requested,
postage prepaid (deemed provided five business days after mailing); or


(4)    a nationally recognized overnight courier service such as Federal Express
or UPS (deemed provided three business days after deposit with courier service).


(c)    Notices to the Company must be addressed to the attention of the Vice
President - Human Resources of the Company at the Company’s principal executive
office.


(d)    Notices to the Executive must be addressed to the Executive at the
Executive’s principal residence.


(e)    The Company or the Executive can change the address to which notices to
that party are to be addressed by providing notice to the other party as
required under this Section 12, except that notices of changes of address are
effective only upon actual receipt.


13.    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Michigan, without giving effect to its
principles of conflict of laws.


14.    Validity. If any provision of this Agreement or the application of any
provision to any person or circumstances is held invalid, unenforceable or
otherwise illegal by a court of competent jurisdiction, the remainder of this
Agreement and the application of the provision to any other person or
circumstances will not be affected. The provision held to be invalid,
unenforceable or otherwise illegal will be amended to the minimum extent
necessary to make it enforceable, valid or legal.


15.    Miscellaneous.


(a)    No provision of this Agreement may be modified, waived or discharged
unless the waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company.



8

--------------------------------------------------------------------------------




(b)    No waiver by either party at the time of any breach by the other party or
compliance with any condition or provision of this Agreement to be performed by
the other party will be a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


(c)    No agreements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter of this Agreement have been made by
either party which are not set forth expressly in this Agreement.


(d)    References to Sections are to references to Sections of this Agreement.


16.    Prior Agreements. As of the Effective Date, this Agreement supersedes and
replaces all prior change-in-control severance agreements and similar agreements
between the Executive and the Company or any of its Subsidiaries (“Prior
Agreements”). All Prior Agreements cease to be of force and effect as of the
Effective Date.


17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which is deemed an original but all of which together will constitute
one agreement.


18.    Definitions. For purposes of this Agreement, the following definitions
apply:


(a)    Agreement Expiration Date is the later of:


(1)    the day before the third anniversary of the Effective Date; or


(2)    the last day of any extension of the Agreement under this Section 18(a).


Beginning on the first anniversary of the Effective Date and on each subsequent
anniversary of the Effective Date, this Agreement will automatically be extended
for an additional year unless, not later than 90 days preceding any anniversary
of the Effective Date:


(3)    the Company gives notice that it does not wish to have the Term extended;
or


(4)    the Com-pany gives notice that it wishes the Term to be extended for a
period of less than one year, in which case the term of the Agreement will
automatically be extended for the shorter period and will then terminate if not
further extended by written agreement between the Company and the Executive.


(b)    Annual Bonus is the aggregate annual bonus to which the Executive would
have been entitled under the DTE Energy Company Annual Incentive Plan, a
Subsidiary’s annual incentive plan, or any successor annual incentive plan (an
“Annual Plan”) in the applicable year, presuming that the Executive’s individual
performance multiplier is 100%. If the Executive participates in an Annual Plan
without a specified target, the Executive’s Annual Bonus is 1/3 of the sum of
the Executive’s payments under the Annual Plan for the three years preceding the
applicable year (even if the Executive has not participated in the plan for
three years).



9

--------------------------------------------------------------------------------




(c)    Base Pay is the Executive’s annual base salary (prior to any pre-tax
deferrals made under any employee benefit plans of the Company) in effect
immediately prior to the Change-in-Control or immediately prior to the
Executive’s Termination Date, if higher.


(d)    Benefit Continuation Period is the two-year period beginning on the
Executive’s Termination Date.


(e)    Board is the Board of Directors of the Company.


(f)    Cause. The Executive’s employment will be considered terminated for Cause
if prior to termination of the Executive’s employment, the Board reasonably
determines, based on a preponderance of the evidence reasonably available to the
Board as of the date the Board adopts the resolution described below, that the
Executive committed or engaged in:


(1)    an intentional act of fraud, embezzlement or theft at a level that
constitutes a felony in connection with the Executive’s duties or in the course
of the Executive’s employment with the Company or a Subsidiary, whether or not
the Executive is convicted or pleads guilty or nolo contender (no contest) to
any related criminal charges;


(2)    intentional wrongful damage to property of the Company or a Subsidiary;


(3)    intentional wrongful disclosure of secret processes or confidential
information of the Company or a Subsidiary;


(4)    intentional wrongful engagement in any Competitive Activity;


(5)    willful and continued failure by the Executive to substantially perform
the Executive’s duties with the Company that is not cured within 30 days after
the Board delivers to the Executive a written demand for substantial performance
specifically identifying the Executive’s failure to perform; or


(6)    other intentional activity, including but not limited to a breach of the
Executive’s fiduciary duties with respect to the Company, a Subsidiary, or any
welfare plan or pension plan sponsored by the Company or a Subsidiary;


which, in the reasonable judgment of the Board and based on a preponderance of
the evidence available to the Board is significantly detrimental to the
reputa-tion, goodwill or business of the Company or significantly disrupts the
workplace environment or operation of the Company’s business or administrative
activities.


For pur-poses of this Agreement, no act or failure to act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
the Executive’s judgment or the Executive’s negligence. An act will be deemed
“intentional” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company.



10

--------------------------------------------------------------------------------




For purposes of this Agreement, the Executive has not been terminated for Cause
unless and until:


(7)    a meeting of the Board is called and held for the purpose of determining
if the Executive is to be terminated for Cause; and


(8)    the Executive is given reasonable notice of the meeting and an
opportunity to be heard before the Board, with Executive’s counsel if Executive
so chooses; and


(9)    at that meeting the Board finds, in the good faith opinion of the Board,
that the Executive has committed an act entitling the Board to terminate the
Executive’s employment for Cause; and


(10)    the Executive has been provided a copy of the resolution duly adopted at
that meeting by the affirmative vote of not less than three-quarters of the
Board then in office and specifying in detail the particulars of the Board’s
finding.


The Executive and the Executive’s beneficiaries retain the right to contest the
validity or propriety of the Board’s determination that the Executive’s
employment has been terminated for Cause.


(g)    Change-in-Control occurs if any of the following events occurs during the
Term of this Agreement:


(1)    The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and as a result of the merger, consolidation
or reorganization less than 55% of the combined voting power of the
then-outstanding Voting Stock of the other corporation or person immediately
after the transaction is held in the aggregate by the holders of Voting Stock of
the Company immediately prior to the transaction;


(2)    The Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other legal person, and as a result of the sale
or transfer less than 55% of the combined voting power of the then-outstanding
Voting Stock of the acquiring corporation or person immediately after the sale
or transfer is held in the aggregate (directly or through ownership of Voting
Stock of the Company or a Subsidiary) by the holders of Voting Stock of the
Company immediately prior to the sale or transfer;


(3)    A report is filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report) under the Exchange Act disclosing that any person (as
the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities representing 20% or more of the combined voting
power of the then-outstanding Voting Stock of the Company. However, unless
other-wise determined by majority vote of the Board, a Change-in-Control does
not occur solely because

11

--------------------------------------------------------------------------------




(A) the Company, (B) a Subsidiary, or (C) any Company-sponsored employee stock
ownership plan or any other employee benefit plan of the Company or a Subsidiary
either files or becomes obligated to file a report or a proxy statement under or
in response to Schedule 13D or Schedule 14D-l disclosing beneficial ownership by
it of shares of Voting Stock, whether in excess of 20% or otherwise;


(4)    During a period of two consecutive years, individuals who at the
beginning of the period constitute the Directors of the Company cease for any
reason to constitute at least a majority of the Directors of the Company.
However, for purposes of this clause, each Director who is first elected, or
first nominated for election by the Company’s stockholders, by a vote of at
least two-thirds of the Directors of the Company (or of a committee of the
Board) then still in office who were Directors of the Company at the beginning
of the period will be deemed to have been a Director of the Company at the
beginning of the period;


(5)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or


(6)    Execution by the Company, at the direction of the Board, of one or more
definitive agreements with another corporation or other legal person to engage
in a transaction that will result in a Change-in-Control described in paragraphs
(1) through (5) of this Section 18(g).


(h)    Code is the Internal Revenue Code of 1986, as amended.


(i)    Competitive Activity is the Executive’s direct employment, without the
written consent of the Board (or any Committee of the Board to which the Board
delegates its authority under this Section 18(i) in writing), in any business or
enterprise (including the Executive’s own business or enterprise) if:


(1)    the business or enterprise engages in substantial and direct competition
with the Company or any of its Subsidiaries in any state in which the Company or
Subsidiary was engaged in business or actively negotiating to enter business on
the Termination Date; and


(2)    the business’s or enterprise’s sales of any product or service
competitive with any product or service of the Company or any of its
Subsidiaries amounted to 10% of the business’s or enterprise’s net sales for its
most recently completed fiscal year; and


(3)    the Company’s or Subsidiary’s net sales of the competitive product or
service amounted to 10% of the Company’s or Subsidiary’s net sales for its most
recently completed fiscal year; and


(4)    the Board determines the Executive’s employment in the business or
enterprise is detrimental to the Company or any of its Subsidiaries.



12

--------------------------------------------------------------------------------




“Competitive Activity” does not include the mere ownership of not more than 10%
of the total combined voting power or aggregate value of all classes of stock or
other securities in the enterprise and the Executive’s exercise of rights
resulting from ownership of the stock.


The Board (or its delegate) has sole discretion and authority to determine if
the Executive is engaging in Competitive Activity for purposes of this
Agreement.


It is the Executive’s responsibility to provide information sufficient for the
Board (or its delegate) to make these determinations.
 
(j)    Employee Benefits are the perquisites, benefits and service credit for
benefits provided under all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which Executive is entitled to
participate, including without limitation any stock option, stock purchase,
stock appreciation, savings, pension, supplemental executive retirement, or
other retirement income or welfare benefit, deferred compensation, incentive
compensation, group or other life, health, medical/hospital or other insurance
(whether funded by actual insurance or self-insured by the Company or a
Subsidiary), disability, salary continuation, expense reimbursement and other
employee benefit policies, plans, programs or arrangements that may now exist or
any equivalent successor policies, plans, programs or arrangements that may be
adopted hereafter by the Company or a Subsidiary, providing perquisites,
benefits and service credit for benefits at least as great in the aggregate as
are payable prior to a Change-in-Control.


(k)    ERISA is the Employee Retirement Income Security Act of 1974, as amended.


(l)    Exchange Act is the Securities Exchange Act of 1934, as amended.


(m)    Good Reason. An Executive terminates employment for Good Reason if the
Executive terminates his or her employment during the Severance Period following
the occurrence of any of the following events during the Severance Period:


(1)    failure to elect or reelect to the office, or otherwise maintain the
Executive in a position within the same or higher Executive Grouping Level (as
in existence prior to the Change-in-Control) with the Company and/or a
Subsidiary, as applicable, which the Executive held immediately prior to the
Change-in-Control, or the removal of the Executive as Chairman of the Company
(or any successor to the Company) if the Executive was Chairman of the Company
immediately prior to the Change-in-Control;


(2)    a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and its Subsidiaries as compared to other executives in the same
Executive Grouping Level within the Company or the Subsidiary which the
Executive held immediately prior to the Change-in-Control;



13

--------------------------------------------------------------------------------




(3)    a reduction in the Executive’s Base Pay or the opportunity to earn
Incentive Pay from the Company, its Subsidiaries or the failure to pay the
Executive Base Pay or Incentive Pay earned when due;


(4)    the termination or denial of the Executive’s rights to Employee Benefits
or a material reduction in the aggregate scope or value of Employee Benefits
(unless, in the case of Welfare Benefits or Pension Benefits the termination,
denial or reduction applies to all similarly situated employees of the Company
and its Subsidiaries), any of which is not remedied by the Company within 10
calendar days after the Company receives written notice from the Executive of
the change, reduction or termination;


(5)    the liquidation, dissolution, merger, consolidation or legal
reorganization of the Company or transfer of all or substantially all of its
business or assets, or both, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business or assets, or both, have been transferred
(directly or by operation of law) assumes all duties and obligations of the
Company under this Agreement under Section 1l(a);


(6)    without the Executive’s prior written consent, the Company:


(A)    requires the Executive to change the Executive’s principal location of
work to any location that is in excess of 300 miles from the location
immediately prior to the Change-in-Control;


or


(B)    requires the Executive to travel away from the Executive’s office in the
course of discharging the Executive’s responsibilities or duties at least 40%
more (in terms of aggregate days in any calendar year or in any calendar quarter
when annualized for purposes of comparison to any prior year) than the average
number of travel days per calendar year that was required of Executive in the
three full calendar years immediately prior to the Change-in-Control; or


(7)    any material breach of this Agreement by the Company or its successor.


(n)    Incentive Pay is the aggregate annual payments of cash or equity
compensation (determined without regard to any deferral election) and annual
vesting of equity compensation, in addition to Base Pay, under any bonus,
incentive, profit-sharing, performance, discretionary pay or similar agreement,
policy, plan, program or arrangement (whether or not funded) of the Company or a
Subsidiary, or any successor, providing economic value on an aggregate basis at
least as favorable to the Executive, in terms of the amount of benefits, levels
of coverage and performance measures and levels of required performance, as the
benefits payable prior to the Change-in-Control.



14

--------------------------------------------------------------------------------




(o)    Qualifying Termination means:


(1)    Termination of the Executive’s employment by the Company or a Subsidiary
during the Severance Period other than a termination:


(A)    because of the Executive’s death;


(B)    because the Executive became permanently disabled within the meaning of,
and began receiving disability benefits under, the Company or Subsidiary
sponsored long-term disability plan in effect for, or applicable to, the
Executive immediately prior to the Change-in-Control; or


(C)    for Cause;


or


(2)    Termination of the Executive’s employment by the Executive during the
Severance Period for Good Reason, regardless of whether any other reason, other
than Cause, for the Executive’s termination exists or has occurred, including
other employment.


(p)    Pension Benefits are benefits provided under employee pension benefit
plans as defined in Section 3(2)(A) of ERISA, but excluding employee pension
benefit plans described in Section 201(2) of ERISA.


(q)    Severance Pay is the collective benefits provided under any agreement,
policy, plan, program, or arrangement of the Company or a Subsidiary or any
provision of any individual severance, employment, or other agreement between
the Executive and the Company or a Subsidiary that are paid to the Executive
solely because of the termination of the Executive’s employment.


(r)    Severance Period resulting from a Change-in-Control described in Sections
18(g)(1) through (5) is the period beginning on the date a Change-in-Control
occurs and ending on the earlier of:


(1)    the second anniversary of the Change-in-Control; or


(2)    the Executive’s death.


The Severance Period resulting from a Change-in-Control described in Section
18(g)(6) is the period beginning on the date the Change-in-Control occurs and
ending on the earliest of:


(3)    the second anniversary of the Change-in-Control;


(4)    the Executive’s death; or



15

--------------------------------------------------------------------------------




(5)    the date the transaction is abandoned, as determined by the Board in a
resolution adopted in good faith.


(s)    Subsidiary is an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.


(t)    Termination Date is the date on which the Executive’s employment is
terminated by a Qualifying Termination.


(u)    Welfare Benefits are benefits provided under employee welfare benefit
plans, as defined in Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended.




(v)    Voting Stock is securities entitled to vote generally in the election of
Directors.




In witness whereof, this Agreement has been entered into by the Company and the
Executive as of the Effective Date.










____________________________________    
[Executive’s Name]


DTE ENERGY COMPANY




_____________________________________    
Gerard M. Anderson
Chairman & Chief Executive Officer



16